Citation Nr: 0633706	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  01-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to an effective date earlier than September 3, 
1999 for the award     of service connection for post-
traumatic stress disorder (PTSD).

2.	Entitlement to an effective date earlier than September 3, 
1999 for the award     of a total disability rating based on 
individual unemployability (TDIU).

3.	Whether a claim for service connection for a psychiatric 
disability, filed by the veteran in January 1955, is still 
pending.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1951 
to September 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Boston, 
Massachusetts.  In that decision, the RO granted service 
connection     for PTSD, with an initial 70 percent 
evaluation, effective from September 3, 1999. The RO also 
awarded him a TDIU, as of that same date.  The veteran wants 
an earlier effective date for these grants.     

In addition, in January 2001, the veteran's representative 
raised the issue of whether a claim previously filed in 
January 1955 for service connection for a nervous condition, 
to include "battle fatigue," was still pending.  The Board 
remanded this case in July 2001, for referral of this issue 
to the RO for initial adjudication on the merits.  It was 
then noted that this additional matter was inextricably 
intertwined with the earlier effective date claims already on 
appeal -- since the previous January 1955 claim, if 
determined to be still pending, provided the basis for an 
effective date from that point in time, and thus requiring 
consideration together of these claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In response, the RO through its July 2002 supplemental 
statement of the case (SSOC) determined that the veteran's 
January 1955 claim had been abandoned.  The veteran contested 
this determination shortly thereafter, and the subject of 
whether there remains a pending claim for service connection 
became an   additional issue under appellate review in this 
case.  

The Board has since remanded the case on several instances to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC), to ensure that the veteran has received 
comprehensive notification of the provisions of the Veterans 
Claims Assistance Act (VCAA), as they pertain to his claims 
on appeal -- and most recently, in December 2005, for 
issuance of a letter outlining the specific evidence needed 
to substantiate the issue of the alleged pending January 1955 
claim, along with the effective date claims, as had been 
addressed in a previous remand directive.  Following issuance 
of this more thorough notice letter, the AMC continued the 
denial of these claims as indicated in a March 2006 SSOC, and 
returned the case to the Board for further review.  


FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
procedures in effect under the VCAA that pertain to the 
evidentiary development of the issue on appeal as to whether 
a January 1955 claim for service connection for a nervous 
condition remains pending, as well as the claim for an 
earlier effective date for a TDIU.  Moreover, all relevant 
evidence necessary for a fair disposition of all issues on 
appeal, has been obtained.

2.	On January 20, 1955, the veteran filed his original claim 
for service connection for a psychiatric disability.  

3.	Through its June 1955 rating action, the RO indicated that 
a decision on the veteran's claim was to be deferred pending 
further development by him, and a notification letter that 
same month (accompanying the June 1955 rating action) 
requested that he provide to the RO additional medical 
evidence listed upon an enclosed VA form.  There is no 
indication that the veteran responded to the        June 1955 
correspondence within one-year of its issuance to him.    

4.	Since that claim was abandoned by the veteran, however, 
the denial of service connection became final as of June 20, 
1955 (one-year from the RO's request for further 
information).  The veteran cannot then obtain an earlier 
effective date for PTSD, premised upon the theory that his 
original January 1955 claim for service connection for a 
psychiatric disability (not diagnosed as PTSD at that point) 
has remained pending on appeal -- rather, this would 
otherwise vitiate the rule of finality as it pertains to the 
original denial of service connection.    



5.	The veteran's claim for entitlement to a TDIU was received 
in September 3, 1999, and there is no earlier claim of 
record.  The medical evidence also does not establish that he 
was rendered unemployable due to the combined effect of his 
service-connected disabilities at any point within the one-
year preceding that date. 


CONCLUSIONS OF LAW

1.	The veteran abandoned a claim for service connection for a 
psychiatric disability, filed in January 1955, when he did 
not respond to the RO's June 1955 correspondence sent to 
inform him of the opportunity to submit additional evidence 
pertaining to that claim.  See VA Regulation 1028(A) (October 
28, 1954) (as revised by Transmittal Sheet 119).  

2.	The abandonment of the original claim for service 
connection for a psychiatric disability, resulted in a final 
denial of that claim on the merits as of June 20, 1956   -- 
within the expiration of one-year from the notification of 
the RO's request       for him to submit additional evidence 
on that claim.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104 (2005).

3.	The claim for an effective date earlier than September 3, 
1999 for the award      of service connection for PTSD, is 
dismissed.  38 U.S.C.A. § 5110 (West 2002);       Rudd v. 
Nicholson, No. 02-0300 (Vet. App. Aug. 18, 2006).    

4.	The claim for an effective date earlier than September 3, 
1999 for the award      of a TDIU is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5110 (West 2002);    38 C.F.R. §§ 
3.102, 3.151, 3.155, 3.159, 3.321(b)(1), 3.400, 4.16 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including, as here, a claim for an earlier effective date 
for  compensation benefits already granted, and the 
additional issue raised as to a potential basis for the 
effective date sought, that there exists a pending 1955 claim 
of record), therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria pertaining to the 
content of the VCAA notice provided to a claimant who is 
requesting VA compensation or other benefits, several notice 
letters have been issued to the veteran which effectively 
placed him on notice of the requirements of this essential 
law, regarding the issues of whether there remains a pending 
January 1955 claim for service connection, and an      
earlier effective date for a TDIU -- the two matters on 
appeal in particular for which thorough consideration of all 
relevant evidentiary findings, and disposition on the merits 
is warranted.               



It also initially merits discussion that the disposition of 
the remaining claim for     an earlier effective date for 
service connection for PTSD, as explained below,    may be 
resolved primarily through implementation of a recent 
applicable precedent case issued by the Court in Rudd v. 
Nicholson, No. 02-0300 (Vet. App. Aug. 18, 2006), pertaining 
to the operation of the principle of finality in limiting the 
extent   to which an earlier effective date is retroactively 
assignable, and which under the circumstances, requires the 
dismissal of that claim -- rather than issuance of a decision 
on the merits.  So the disposition of the veteran's claim for 
an earlier effective date for an award for service connection 
for PTSD, will be determined according to the applicable law, 
and with limited, if any, review required pertaining to the 
underlying factual circumstances at hand.  In this type of 
situation, the VCAA generally does not apply.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown,             6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are      
to be avoided).  

In any event, each of those VCAA notice letters that were 
sent to the veteran duly informed him of the legal 
requirements for establishing the effective date claim 
concerning the award of service connection for PTSD, as well, 
as they had also informed him of the application of VCAA to 
the remaining claims under consideration in this case.  So 
the veteran still has received an opportunity to     have 
provided relevant evidence on this claim, even if not 
absolutely required        in this instance.                 

Relevant to the claims for which the VCAA clearly is 
applicable, as to whether    the veteran's January 1955 claim 
remains in a pending status, and an earlier effective date is 
to be awarded for a TDIU, the AMC has issued to him 
comprehensive notice letters, beginning in January 2004, that 
addressed these claims.  This initial January 2004 
correspondence, set forth a discussion of the general type of 
evidence that would be helpful in order to substantiate his 
claim for an earlier effective date for a TDIU.  At that 
point, there was only reference to the legal requirements for 
establishing entitlement to service connection, not an 
earlier effective date sought, and further, the matter of a 
still pending January 1955 claim for benefits was omitted -- 
however, subsequent letters provided the appropriate notice 
information regarding the issues at hand.  

The February 2005 notice letter provided to him, 
particularly, explained the general legal requirements for 
establishing entitlement to an earlier effective date for 
TDIU benefits (with reference therein to the legal criteria 
under 38 C.F.R. § 4.16 for obtaining a TDIU).  Also included 
was a request for any relevant documentation and information 
relating to his contention that his 1955 previous claim 
remained    in a pending status.  This encompassed, 
specifically, any documentation relating to his response to 
the letter issued to him in June 20, 1955 by the Boston RO, 
that had sought from him further evidence in support of his 
claim -- and the absence of       a response to which, the RO 
has most recently identified (in its July 2002 SSOC)   as the 
reason for abandonment of his claim.  Then more recently, 
through issuance of a January 2006 VCAA letter (provided to 
the veteran in accordance with the Board's December 2005 
remand directive), a more detailed explanation was requested 
in regard to what was required to substantiate the veteran's 
claims,           to consist of asking that he offer letters 
or any further evidence showing that his January 1955 claim 
for service connection was still pending; in addition to that 
evidence which would help establish entitlement to any 
previous effective date in accordance with 38 U.S.C.A. § 
5110(a).  This information provided, along with   the various 
SSOCs afforded to him, effectively placed him on notice as to 
the requirements for substantiating his claims, the first 
requirement of the         Pelegrini II analysis.    

Moreover, in both the February 2005 and January 2006 notice 
letters issued to the veteran, the RO also provided an 
explanation as to the mutual obligation between VA and the 
veteran himself, to obtain further evidence relevant to the 
disposition  of his appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).        The veteran was informed 
that VA would undertake reasonable efforts to help obtain 
evidence such as medical records, employment records, and 
records from Federal agencies.  So the second and third 
elements of the Pelegrini II analysis  were also met based 
upon the issuance of those letters.  

Also, both of these more recently issued notice letters 
explained to the veteran that if he had any additional 
evidence in his possession that pertained to his claims,        
to please provide this to the AMC.  Hence, the correspondence 
provided to him further satisfied the fourth and final 
"element" of what may be deemed satisfactory VCAA notice.  
See, too, 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Furthermore, the March 2006 SSOC provided to the veteran 
included an explanation of the recent holding in 
Dingess/Hartman, and the additional evidence that was 
required to establish the disability rating (both on a 
schedular and extraschedular basis) and effective date 
elements of a claim for compensation benefits.  With 
reference to the issue of whether the veteran's 1955 original 
claim remained pending on appeal, the explanation as to the 
procedure for assignment of an effective date was of 
particular significance.  Both the disability rating and 
effective date elements described above are essential to the 
disposition of the claim for an earlier effective date for a 
TDIU -- the disability rating element is also              a 
key component of this claim, in that a TDIU benefit 
corresponds to a 100 percent evaluation, awarded based on 
unemployability attributable to service-connected disability 
(if not otherwise available directly under the provisions of 
the VA rating schedule).  So these documents effectively 
satisfied the requirement for notice concerning the 
disability rating and effective date elements of his claims.  

Additionally, above, there is the consideration that the 
relevant VCAA notice information must have been provided to 
the veteran in a timely manner.  Here, the RO initially 
considered and denied the claim for an earlier effective date 
for a TDIU through its November 2000 rating decision.  The RO 
also provided an unfavorable determination on the issue of 
whether a January 1955 claim remained pending, through its 
July 2002 SSOC.  However, the notice information provided to 
the veteran was issued subsequent to the initial adjudication 
of the claims under consideration -- as set forth in 
correspondence dated from January 2004 through January 2006, 
and in the March 2006 SSOC.   This is was not in accordance 
with the series of events that would meet the criteria for 
timely notice, as indicated through the Pelegrini II 
decision.  As previously indicated, the Court held in 
Pelegrini II that VCAA notice in order to be timely sent, 
must be issued prior to   the adjudication of the claim under 
review.  See 18 Vet. App. at 119-20.  See also       38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Notwithstanding any defect in the timing of the notice 
afforded to the veteran, however, the RO, and more recently, 
the AMC, during the course of this appeal have taken 
sufficient measures as to development of the record, such 
that there    has not been any apparent prejudicial impact 
upon the disposition of the veteran's claims.  Of particular 
significance, following the issuance to the veteran from the 
AMC of each of the above-referenced VCAA notice letters, he 
has provided statements in return indicating that there was 
no additional evidence that he had to submit in support of 
his claims, and that he wanted to obtain a decision on appeal 
on the basis of the record at that time.  He has also 
submitted on various instances since the issuance of the 
initial January 2004 VCAA notice letter, other statements 
which set forth relevant argumentation in support of his 
claims.  Thus, he has had the opportunity to present further 
information and explanation to support entitlement to the 
benefits he has requested.  For these reasons, the Board 
finds that regardless of the timing of the subsequent VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2004),    rev'd on other grounds, 44 F.3d 1328 
(Fed. Cir. 2006). 

Moreover, in adjudicating the veteran's claims on appeal, VA 
has undertaken appropriate action to comply with the duty to 
assist him.  Since the issues under review are that of an 
earlier effective date for TDIU benefits already awarded,       
as well as the existence of a prior claim that remains for 
consideration, a substantial portion of the dispositive 
evidence consists of documentation already of record -- to 
include the RO's correspondence to the veteran in 1955 
pertaining to the original claim for service connection, and 
medical evidence from approximately 5-years previously 
concerning the diagnosis and treatment of PTSD, and opinion 
then obtained in regard to capacity for occupational 
functioning.  In connection with the more recent development 
of his claims, however, the AMC has requested on several 
instances from the appropriate agencies that would have 
archives pertaining to information relevant to the veteran's 
original January 1955 claim for service connection, any 
available documentation -- including the copy of VA Form 8-
292 which the RO in 1955 had sent to the veteran (requesting 
additional evidence    from him), or otherwise, a blank copy 
of that same form -- although this records search did not 
then yield any further information.  Also, in support of his 
claim,   the veteran has submitted numerous personal 
statements.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law and Regulations

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002)          and 38 
C.F.R. § 3.400 (2005).  Except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
benefits that is based on an original claim, claim reopened 
after a final disallowance, or claim for increase will be the 
date the claim was received or the date entitlement arose, 
whichever is later.        See 38 C.F.R. § 3.400.  

The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will consist of the day following 
separation from active service or date entitlement arose if 
the claim is received within one-year after separation from 
service -- otherwise, the date of receipt of claim, or            
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).  
Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen that was ultimately granted), or date entitlement 
arose, whichever is later.  See 38 C.F.R. §§ 3.400(r), 
(q)(1)(ii).  

In addition, the specific provision for assignment of an 
effective date in cases         in which there has been an 
increase in the level of disability compensation (including 
as in this case, for an award of a TDIU), indicates that the 
effective    date of the increased rating granted will be the 
date the claim was received,                    or the date 
entitlement arose whichever is later.  See 38 C.F.R. § 
3.400(o)(1).     That notwithstanding, there is also the 
potential availability for assignment of an effective date at 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one-year from such date -- otherwise, the 
date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2). 

In determining the date that a claim was received, as a 
general matter VA will review all communications from the 
appellant, which may be interpreted as applications or 
claims, both formal and informal, for benefits.  See 38 
U.S.C.A.       § 5102; 38 C.F.R.  § 3.1(p), 3.155(a).  See 
also Servello v. Derwinski,                      3 Vet. App. 
196,  198-200 (1992).  All claims for benefits filed with the 
VA,  formal or informal, must be in writing.  See Rodriguez 
v. West, 189 F.3d 1351   (Fed. Cir. 1999).

It may eventually be determined, though, that a claim has 
been abandoned under certain circumstances in which the 
claimant has not continued to pursue that matter, within one-
year from an attempt by the RO to obtain further relevant 
information.  





The applicable VA regulation in 1955 pertaining to abandoned 
claims            (during which time the veteran filed an 
original claim for service connection for      a psychiatric 
disability), provided that "[i]n an original claim or claim 
for increase    in which no response has been made within 
one-year after the request for evidence    or order for 
physical examination by VA, the claimant's failure or 
disregard        will constitute abandonment of the claim and 
sufficient grounds for its rejection.      After the 
expiration of one-year, further action may not be taken 
unless a new application is received.  Should the claim be 
finally established, pension or compensation shall commence 
from the date of filing the new application."          VA 
Regulation 1028(A) (October 28, 1954) (as revised by 
Transmittal Sheet 119).  

Recently, the Court has also issued its decision Rudd v. 
Nicholson, No. 02-0300, (Vet. App. Aug. 18, 2006), providing 
significant new legal precedent with regard to the 
adjudication of claims for an earlier effective date for a VA 
benefit already granted, where there is of record a prior 
final RO or Board decision which considered and denied a 
claim for that identical benefit.  In that particular case, 
the claimant was seeking earlier effective dates for the 
award of service connection for various disabilities, and an 
increased rating for a lower back disability.  In a previous 
March 1995 rating decision, the RO had increased to 60 
percent the rating for a  low-back condition, and awarded him 
service connection for a gastrointestinal disability -- both 
effective from December 14, 1994.  Also, an August 1997 Board 
decision awarded service connection for bipolar disorder; and 
the RO, in a September 1997 decision implementing that 
decision, later assigned an effective date of November 1, 
1994.  The foregoing decisions each had become final and 
binding upon the veteran (absent having initiated the 
appellate process within      one-year of notification of 
them), at the time he filed his earlier effective date  
claims in 1999.  







In reviewing the veteran's claims, the Court indicated that 
under the established law, there were only two available 
means by which in pursuing his earlier effective date claims, 
he could attempt to overcome the finality of the previous 
March 1995 and September 1997 RO decisions that had assigned 
earlier effective dates for each of benefits in question -- 
through a request for revision of those decisions based on an 
allegation of clear and unmistakable error (CUE), or claim to 
reopen them based upon having submitted new and material 
evidence.  And of those two, since the proper effective date 
for an award based on a claim to reopen cannot be any earlier 
than the date on which that claim was received (under 38 
U.S.C. § 5110(a)), only     a request for revision of the 
former decisions premised on CUE could result in the 
assignment of the earlier effective dates sought.  However, 
in that case, the veteran had not argued at any point that 
his request for an earlier effective date should be construed 
as a motion to revise based on CUE.  The Court concluded that 
the only remaining possibility was that the veteran's claims 
each were to be processed as a "freestanding claim" for 
earlier effective dates -- however, such a possibility would 
vitiate the rule of finality, as it applied to the previous 
March 1995 and September 1997 RO decisions.  Since this did 
not raise a proper claim for the earlier effective date 
sought, the Court determined that there was no basis for 
consideration of the veteran's effective date claims on the 
merits, and that the claims must be dismissed.    

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").







Status of the Previously Filed Claim for Service Connection                                   
for a Psychiatric Disability

As the justification upon which he is requesting an award of 
an earlier effective date prior to September 3, 1999, for the 
award of service connection for PTSD, the veteran and his 
representative have alleged that his original claim for 
service connection for a psychiatric disability, filed in 
January 1955 -- and for a disorder that he alleges was 
substantially similar in nature to his currently diagnosed 
PTSD condition (even if not diagnosed as such at that time), 
remains pending up until the present time, and hence, 
warrants an effective date of service connection as of that 
prior date of claim.  

The veteran and his representative indicate, in support of 
this theory of recovery, that because the RO did not 
eventually adjudicate and issue a decision denying his 
January 20, 1955 formal claim for service connection, and 
instead through a June 1955 rating action deferred 
adjudication of that claim (pending receipt of further 
evidence from him, explained below), that in fact the claim 
was never resolved on the merits, and has remaining in a 
pending status even up until the present.  Furthermore, they 
allege that this same psychiatric condition, at the time, 
claimed  as a nervous condition with "battle fatigue," was 
the same as, or a precursor of the condition that was later 
diagnosed on an October 2000 VA examination as PTSD.  It is 
contended that at no point were the criteria for abandonment 
met as to the claim filed in 1955 met (as the RO has since 
found, as indicated through its July 2002 SOC) even while the 
veteran did not file any further relevant documentation      
after 1955 -- in view of the non-issuance of an actual 
decision on the claim, and in the alternative, what were 
characterized as limited measures undertaken by the RO to 
assist with development of that claim (as set forth in more 
detail below) immediately following when it was filed.   
             
The significance of these arguments in determining the 
overall time period for which service connection for a 
psychiatric disability is warranted, is that provided that, 
as alleged, his January 1955 claim is still pending, he would 
then potentially be eligible for a retroactive effective date 
for service connection for PTSD of earlier than September 3, 
1999, and possibly as of the January 1955 original date of 
claim, or immediately upon separation from service.  This is 
assuming for the sake of argument, that there is a medical 
basis both that service connection for a psychiatric 
condition was warranted at the time of the January 1955 
claim, and that this disorder was medically related to the 
subsequently diagnosed PTSD condition.  Provided that there 
was not sufficient medical evidence to establish this, it is 
requested that a medical opinion is obtained on these issues.  
Likewise, the allegation that there exists a pending 1955 
claim, if substantiated and shown to result in an earlier 
effective date for service connection for PTSD, would also 
help support a previous effective date for a TDIU, in 
establishing additional service-connected disability 
preceding September 1999 contributing to diminished 
occupational functioning.       
   
The dispositive issue in resolving whether the original 1955 
claim for service connection remains pending, is whether 
there is an indication that it was at some point abandoned by 
the veteran.  If indeed considered abandoned, that claim also 
should be effectively deemed to have become final by way of 
inaction, even in the absence of an RO rating decision 
deciding it.  The record indicates that in      January 20, 
1955, the veteran filed a VA Form 8-526 (a former version of 
a formal application for compensation and pension), upon 
which he listed, amongst several claimed conditions, "battle 
fatigue - nervous condition - October 1952."  On that form, 
he identified relevant records of treatment from a Dr. M., 
with an    incomplete address.  

The veteran's form DD-214 (Report of Separation from Service) 
indicate that he received the Combat Infantry Badge, and 
Purple Heart Medal with cluster.           His service 
medical records (SMRs) do not specifically show complaints of 
or instances of treatment for a psychiatric disorder in 
service.  Following the RO's receipt of his claim, the 
veteran underwent VA examination in May 1955, resulting in a 
diagnosis on psychiatric evaluation of anxiety reaction, 
moderate.  There was no finding expressed as to the cause of 
that condition.    




Through its June 1955 rating action, the RO granted the 
veteran's claims for  service connection for residuals of 
trench foot; a gunshot wound, superficial, to the right flank 
and back; and residuals of a fracture of the right great toe.  
Pertaining to the claim for service connection for a nervous 
condition, it was indicated that a rating decision was 
"deferred pending development."  A letter from the RO to 
the veteran dated that same month, accompanying the June 1955 
rating action, informed him that a "[d]ecision with 
reference to his claimed nervous condition  had been deferred 
pending receipt of evidence requested in the attached            
Form letter 8-292."  There was also a notation that the Form 
8-292 referenced was an enclosure to the decision 
notification letter.  A copy of the Form 8-292 sent itself 
does not appear to have been appended to the letter, and 
recent attempted to locate  a copy of it have since proven 
unsuccessful.  However, what was apparently sought, as 
indicated on an RO addendum to the file, was more complete 
information regarding addition treatment records from Dr. M., 
the physician whom the veteran had identified when filing his 
formal claim.        

Since that June 1955 decision notification letter, there is 
no record of any response from the veteran identifying 
further evidence and information, and also no apparent 
further action undertaken by the RO concerning this original 
claim.  He did not again contact the RO in reference to 
claimed compensation benefits for a psychiatric condition, up 
until his more recent September 1999 claim for        service 
connection for PTSD. 

On this factual record, it is evident that the RO attempted 
to further develop the claim for service connection for a 
psychiatric disorder, to supplement what was then 
insufficient.  Under the law then extant, the veteran's 
absence of a reply with supporting evidence and/or 
information within one-year of the RO's June 1955 
correspondence requesting further evidence, would be 
considered abandonment of the claim and "sufficient 
grounds" for its denial, as of June 20, 1956.  See VA 
Regulation 1028(A) (October 28, 1954).  Considering the 
veteran's representative's contention first, that the claim 
cannot be considered abandoned by the veteran, where the RO 
itself did not take the preliminary step of issuing a rating 
decision adjudicating the claim, there is no legal 
requirement within Regulation 1028(A) -- or otherwise, within 
VA law at that time, of an issuance of a denial before a 
claim is abandoned.  For that matter, while it is the former 
regulation which applies here, Regulation 1028(A) (in 
accordance with VAOPGCPREC 7-2003 (Nov. 19, 2003); and 
VAOPGCPREC 3-2000 (Apr. 10, 2000)), the most recently revised 
version of the regulation on abandonment of claims under 38 
C.F.R. § 3.158, also does not embody such a requirement.  
Thus, there was no prerequisite of an unfavorable decision, 
before concluding that the veteran's claim had been 
abandoned.     

It is further alleged, however, that the RO's request for 
additional information    (then noted as set forth on a Form 
8-292) was not actually received by the veteran, and in 
support of this contention, it is averred that the actual 
copy of the form requesting that evidence is not part of the 
claims file.  It should be noted initially that the June 1955 
rating decision, and accompanying letter itself, placed the  
veteran on notice that a decision on his claim was being 
deferred pending further development action by him.  Since 
there is no dispute as to whether he received these 
documents, there was at minimum reason to indicate that his 
response was necessary to continue with the adjudication of 
his claim.  Moreover, the lack of that form in the claims 
file notwithstanding, where there is a factual issue as to 
whether an action ostensibly undertaken on the part of VA 
occurred as described, in the absence of clear evidence to 
the contrary, the law presumes the regularity of the   
administrative process.  See YT v. Brown, 9 Vet. App. 195, 
199 (1996).                See also Davis v. Principi, 17 
Vet. App. 29, 37 (2003); Mindenhall v. Brown,          7 Vet. 
App. 271, 274 (1994).  Inasmuch as there is no evidence to 
contrary, it must be presumed that in the regular course of 
events in the processing of the veteran's claim, he was duly 
informed of the specific evidence which he needed to provide.  

Thus, in this case, there was no formal determination on the 
merits of the claim,        for which evidence supportive of 
one or more elements of the claim had already been obtained.  
Unfortunately, however, there is no record of a response to 
the  RO's development action concerning that claim.  
Accordingly, based upon the above, the veteran's original 
claim for service connection for a psychiatric disability, 
filed in January 1955, must be considered to have been 
abandoned, following the lack of a response within a one-year 
period to assist with development of the claim.  VA 
Regulation 1028(A) (October 28, 1954).
This, in turn, means that his claim was then denied as of 
June 1956, and that        this denial became final and 
binding based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).               
Consequently, there was no such claim for service connection 
pending as of            June 1956, or at any earlier point 
than the next correspondence received from       the veteran 
in September 1999.              

Earlier Effective Date Claims

A.	Service Connection for PTSD

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In its previous November 2000 rating decision, the RO granted 
the veteran's    claim for service connection with PTSD (with 
an initial disability evaluation of                70 
percent), effective from September 3, 1999.  This effective 
date for the commencement of benefits was determined on the 
basis of the date of receipt of   the veteran's petition to 
reopen his claim, since there was already on file a final 
denial of service connection for a psychiatric disability -- 
due to the earlier abandonment of his 1955 original claim.  
See §§ 3.400(r), (q)(1)(ii).      





The veteran presently is requesting an earlier effective date 
at least as early as his January 20, 1955 original claim for 
service connection, and potentially from after his separation 
from service in September 1954, on the premise that the 
original  claim has remained in a pending status due to RO 
inaction on the claim.               See 38 C.F.R. § 
3.400(b)(2)(i) (where the RO has granted an original claim 
for service connection, the assignment of an effective date 
will consist of the day following separation from service if 
the claim is received within one-year after separation from 
service, and otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later).     

Because the previously filed claim in January 1955 though, as 
explained,           must be deemed to have been abandoned, 
this constituted a final denial of the   claim on its merits.  
Under these circumstances then, the assignment of     
September 3, 1999 as the effective date of service connection 
for PTSD was   proper under the law pertaining to effective 
dates, based upon the receipt of the veteran's petition to 
reopen his claim.  The veteran's request for an earlier 
effective date on the basis of that earlier claim, 
preliminarily, is barred by the rule of finality, without 
corresponding action undertaken to collaterally attack the 
final denial of service connection.  As stated, in Rudd v. 
Nicholson, the Court recently held that where a claim for an 
earlier effective date represents disagreement with an 
effective date assigned pursuant to a final RO rating 
decision (or otherwise a denial of the claim), in the absence 
of an attempt to vitiate the finality of that decision --  
through an allegation of CUE in that decision, the claimant 
has merely raised          a "freestanding" effective date 
claim that cannot remove the finality of the   decision which 
assigned the previous effective date, and the claim 
consequently must be dismissed.   

Here, the contentions set forth for an earlier effective date 
with regard to the previously filed claim in 1955, are 
tantamount to the type of "freestanding"       effective 
date claim explained in Rudd.  The veteran cannot obtain any 
earlier effective date based upon his January 1955 original 
claim, as it has been subject to  a final denial, through 
abandonment of the claim -- and further, where through an 
allegation of CUE a claimant can often collaterally attack 
the previous denial of his claim, in furtherance of an 
earlier effective date, in this instance there does not exist 
a valid theory on which to argue CUE because the denial was 
due to abandonment, and there is not any rating decision for 
which CUE could even be substantiated.      While this case 
is not necessarily identical in all aspects to the 
circumstances of the Rudd decision, in which the previous RO 
denial had already assigned a specific effective date, there 
is nonetheless a nearly identical situation in which the 
prior denial (due to abandonment of the claim) still 
determined the appropriate effective date, by requiring 
consideration of the subsequent 1999 petition to reopen as 
providing the effective date for service connection.  So the 
alleged basis for the earlier effective date sought, is of a 
general nature that cannot be substantiated in view of the 
principle of finality.  Therefore, the claim is dismissed.         

B.	TDIU

The veteran is additionally requesting entitlement to an 
earlier effective date than September 3, 1999, for the award 
of a TDIU.  The RO granted his TDIU claim through a November 
2000 rating decision, and provided for the effective date at 
issue according to the date of receipt of his informal claim 
for a total disability rating.  He is seeking an earlier 
effective date, based on the medical evidence as to potential 
impairment of occupational capacity, and to include 
consideration of any service connected psychiatric disability 
established to have existed earlier than previously noted, 
due to the allegedly still pending January 1955 claim.  

The specific provision for assignment of an effective date 
where there has been     an increase in the level of 
disability compensation (including for an award of a TDIU), 
as indicated, provides that generally, the effective date of 
the increased rating granted will be the date the claim was 
received, or the date entitlement arose, whichever is later -
- in addition, there is the potential availability of an even   
earlier effective date at the earliest point as of which it 
is factually ascertainable  that an increase in disability 
had occurred, provided the claim is received within one-year 
from such date.  See 38 C.F.R. §§ 3.400(o)(1), and (o)(2).   



For purposes of determining whether entitlement to a TDIU due 
to service-connected disability is warranted, total 
disability will be considered to exist when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski,       1 Vet. App. 164, 165 (1991).  

Where the schedular rating is less than total for one or more 
service-connected disabilities, to meet the schedular 
requirements for a TDIU, the claimant must be considered 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  Provided there 
is only one such disability, it must be ratable at 60 percent 
or more -- and if instead there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent  or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

In the event that the claimant does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU, he 
may still warrant entitlement to this benefit if it is 
determined that he is nonetheless unemployable due to the 
severity of his service-connected disability, see 38 C.F.R. § 
4.16(b), or that his case otherwise presents such an 
exceptional circumstance that he is entitled to extra-
schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Bagwell v. Brown,          9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in 
these very special, exceptional cases is a finding, for 
example, that there have been frequent periods of 
hospitalization or marked interference with employment       
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.



In this instance, the RO in its November 2000 rating decision 
determined that a TDIU was warranted, effective from 
September 3, 1999, based upon the receipt of his claim for 
that benefit on that same date.  It was then observed that 
the veteran had met the schedular requirements for a TDIU, in 
accordance with section 4.16, based upon his award of an 
initial 70 percent disability evaluation as of September 3, 
1999.  Furthermore, the report of his October 2000 VA 
psychiatric examination established through competent medical 
opinion, that he was considered to be "socially isolated and 
totally unable to work" (presumably, due to his psychiatric 
disability).    

Presently, it merits discussion that there is no earlier 
filed claim for TDIU benefits that could provide an effective 
date before September 3, 1999, but that there  remains a 
potential basis for the earlier effective date sought for the 
one-year time period preceding the September 1999 date of 
claim, under 38 C.F.R. § 3.400(o)(2). 
While service connection was not in effect for PTSD during 
that one-year period,  the veteran was then in receipt of 
disability compensation to consist of separately assigned 20 
percent ratings, for service-connected residuals of a cold 
injury to the bilateral feet, effective from April 29, 1998.  
Additionally, service connection was in effect for gunshot 
wound residuals to the right flank and back, and residuals of    
a fracture of a right great toe, each evaluated as 
noncompensable (also effective April 29, 1998).  This overall 
amount of service-connected compensation corresponded to a 
rating of 40 percent for cold injury residuals (for related 
manifestations of the same disability) in accordance with the 
VA combined ratings table (see 38 C.F.R. § 4.125), but 
without sufficient other disability to bring the total rating 
to 70 percent -- thus, the schedular criteria for assignment 
of a TDIU had not been satisfied as of that point.  The 
veteran could still establish entitlement to a TDIU on an 
extraschedular basis, provided there was evidence that his 
cold injury residuals (or other then service-connected 
disabilities) had caused him to become incapable of 
maintaining and securing gainful employment.        




To this effect, however, there is no medical opinion or other 
evidence supporting  the finding that he was rendered 
unemployable as a consequence of his          service-
connected disabilities, at any point prior to the 
aforementioned          October 2000 VA examiner's opinion.  
Rather, a June 2000 employment information form obtained from 
the veteran's former employer, indicates that       the 
veteran had been employed on a full-time basis up until 
October 1999 as a   truck driver, at which time he left this 
job position due to physical ailments.           So there is 
no basis upon which to find that prior to September 3, 1999, 
the veteran was rendered unable to work resulting from his 
service-connected disorders.  In this respect, the RO's 
assignment of an effective date of September 3, 1999, under a 
strict interpretation of the law pertaining to effective 
dates, appears to have been even a greater benefit than he 
was absolutely entitled to, when it is considered     that 
the actual date that entitlement arose was no earlier than 
the October 2000 date of the medical opinion favorable to the 
claim.  Accordingly, the effective date in advance of 
September 3, 1999 for the award of a TDIU is not warranted.    

In reaching this determination, it has also been considered 
that since an earlier effective date for service connection 
for PTSD itself is not supported based on      the record 
(with reference to the claim alleged to have been in a 
pending status  from 1955), that the veteran's service-
connected psychiatric disability cannot then be considered to 
represent additional condition that contributed to his 
employment status, at any point prior to September 3, 1999.     

Hence, the correct effective date in this instance is the 
date of receipt of the veteran's September 3, 1999 TDIU 
claim, and there is no other evidence demonstrating 
entitlement to a TDIU within the one-year preceding the 
claim.  Since the preponderance of the evidence is 
unfavorable as to the veteran's claim for an earlier 
effective date, the benefit-of-the-doubt doctrine does not 
apply, and this claim must be denied.  38 U.S.C.A. 5107(b).  
See also Alemany v. Brown,                9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The veteran's claim for service connection for a psychiatric 
disability, filed in January 1955, was abandoned as of June 
20, 1956, and therefore, is no longer pending.  

The claim for an effective date earlier than September 3, 
1999 for the award of service connection for PTSD is 
dismissed.  

The claim for an effective date earlier than September 3, 
1999 for the award of        a TDIU is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


